Daryl Barnes
                                                                       FILED IN Goff
                                                                     Demeatrice
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 6/1/2015 7:24:13 PM
January 29th2015                                                 CHRISTOPHER A. PRINE
                                                                         Clerk



ECF
Hon Michael Gomez
129th Judicial District Court
Harris, County TX, 201 Caroline 10th floor

                             Re: Daryl Barnes et.al.,
                                      V
          Kevin Fulton and National Housing Development Corporation
                         Civil Action No. 201234954
Dear Judge



We are counsels pro se in the afore mentioned cause of action styled and captioned
above, we filed a motion for rehearing on Sept 17th 2014 , to date that ruling has
not been forthcoming. For the purposes of appeal we respectfully ask that the
honorable judge rule on the petitioners motion for rehearing so that the appellate
brief is not legally deficient and that a complete record can be created for transfer
and filing in the Houston First Court Of Appeals.

                              Respectfully Submitted

Cc all attorneys of record




Daryl Barnes                                                     /s/ Daryl Barnes
dbarnes.humble
832-988-0403